The appellee, in her application for a rehearing, complains, among other things, of the statement in the opinion that the judgment appealed from was premature, because no preliminary judgment had been rendered ordering the defendant to return to the matrimonial domicile.
The statement was inadvertently made, the court, for the time being, overlooking the provisions of Act No. 271 of 1928, dispensing with the summonses and notices where an answer has been filed to plaintiff's demand. However, the point at issue in the case is not whether a preliminary judgment was rendered, but whether the parties became reconciled after the proceeding was filed. We are satisfied, as our opinion shows, that a reconciliation took place between the parties during the pendency of the suit.
A reconciliation of the parties after the facts which might have authorized a suit for separation, or after the suit has commenced, bars the action. Civ. Code, art. 152.
None of the grounds set up by the appellee in her application justify a rehearing in the case. Rehearing denied.